Citation Nr: 0525414	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-03 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia 
Insurance Center of the Philadelphia, Pennsylvania Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant indicated disagreement with that decision and, 
after being furnished a statement of the case, filed a 
substantive appeal.  

During the course of the appeal, the veteran's claims file 
was transferred to the Hartford, Connecticut RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in July 2005.  The transcript 
of this hearing is associated with the veteran's claims 
folder.


FINDINGS OF FACT

1.  By way of an April 2000 decision, the RO granted service 
connection for post-traumatic stress disorder.  The veteran 
was notified of this decision by way of a May 2000 letter.  

2.  The veteran applied for Service Disabled Veterans' 
Insurance in June 2003.  

3.  The veteran is not mentally incompetent, and does not 
have a guardian appointed to act of his behalf.  


CONCLUSION OF LAW

The veteran's application for Service Disabled Veterans' 
Insurance was untimely.  A policy may not be issued.  38 
U.S.C.A. § 1922(a) (West 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is not applicable.  
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

In this case, the outcome hinges on the application of the 
law to evidence which is already in the file.  There is no 
dispute as to the facts of this case, and no amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3, and cases cited 
therein [the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter].  VA has no duty, therefore, to 
notify the veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining evidence, in that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the timeliness claim before 
the Board at this time.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Wensch v. Principi, 15 Vet.  
App. 362, 368 (2001).  

In any event, the Board adds that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2004).  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  In addition, he provided personal testimony 
in regards to his appeal at a hearing before the undersigned 
Veterans Law Judge in July 2005. 
II.  Laws and Regulations

Under 38 U.S.C.A. § 1922, an application for Service Disabled 
Veterans' Insurance is considered timely if filed within two 
years from the date of service connection of a disability 
that is at least 10 percent disabling.  However, if the 
person filing the application is considered to have been 
mentally incompetent during any part of the two-year period, 
application for insurance under this provision may be filed 
within two years after a guardian is appointed or within two 
years after the removal of such disability as determined by 
the Secretary of VA, whichever is the earlier date.  See 38 
U.S.C.A. § 1922 (West 2002). 

III.  Background

An April 2000 rating decision granted service connection for 
posttraumatic stress disorder (PTSD) with an initial 
evaluation of 50 percent.  The RO notified the veteran of the 
decision in a letter dated in May 2000.  The case file 
reflects no record of this letter having been returned as 
undelivered.  In a May 2000 rating decision, the RO continued 
the 50 percent evaluation for PTSD and granted benefits 
pursuant to 38 C.F.R. § 4.29 due to hospitalization in excess 
of 21 days.  In a September 2000 decision, the RO assigned a 
70 percent evaluation for the veteran's service-connected 
PTSD, granted entitlement to a total disability due to 
individual unemployability, but denied Dependent's 
Educational Assistance under 38 U.S.C.A. § Chapter 35.  It 
was held that the total rating was not yet shown to be 
permanent in nature.  He was notified of the decision by way 
of a September 2000 letter.  There is no evidence, however, 
of a timely notice concerning insurance at this time.

By rating of October 2002, entitlement to the aforementioned 
educational benefits was assigned effective the preceding 
month.  It was determined that the total rating was permanent 
as of that date.  Notice of this determination was sent in 
October 2002.

The veteran submitted VA Form 29-4364, Application For 
Service Disabled Veterans' Insurance.  It was received at the 
RO in June 2003.  In a letter dated in July 2003, the RO 
informed the veteran that his application could not be 
approved, as it was received more than two years from the 
date he was notified of the grant of service connection for 
PTSD.  


IV.  Analysis

As has been discussed in the law and regulations section 
above, the award of Service Disabled Veterans' Insurance 
benefits is in essence governed by the date of filing for the 
benefits in relationship to the date service connection is 
granted.  See 38 U.S.C.A. § 1922.  The Board's inquiry thus 
is limited by operation of law to whether a claim for 
entitlement to Service Disabled Veterans' Insurance was filed 
within two years from the date of notice of service 
connection for PTSD.  

The record does not show that an application for Service 
Disabled Veterans' Insurance was filed within the two-year 
deadline, or by May 2002.  The application was not in fact 
filed until June 2003.  

Additionally, review of the associated outpatient treatment 
records does not show that the veteran was so disabled by his 
PTSD symptoms so as to be rendered mentally incompetent.  

The veteran concedes that his application for Service 
Disabled Veterans' Insurance benefits was not timely.  He has 
presented two contentions, which he feels should entitle him 
to the grant of Service Disabled Veterans' Insurance 
benefits.  

The veteran does not dispute the fact that his application 
was submitted more than two years after he was informed of 
the grant of service connection for PTSD.  The veteran 
contends that a booklet, Federal Benefits for Veterans and 
Dependants, issued to him in 2000 or 2002 by VA contained 
confusing language as to the timing of benefit applications.  

In addition, during the hearing in July 2005, the veteran 
testified that the earlier edition of the pamphlet, that 
following the award of service connection, he was under the 
belief that he needed a total and permanent disability rating 
before an application for life insurance benefits would be 
considered.  

With respect to the veteran's first contention, the Board has 
reviewed 2000, 2002, and 2004 editions of the Federal 
Benefits for Veterans and Dependants handbook.  

The 2000 and 2002 Editions of Federal Benefits for Veterans 
and Dependents provided in pertinent part that "[a] veteran 
who has a service-connected disability but is otherwise in 
good health may apply to VA for up to $10,000 in life 
insurance coverage at standard insurance rates within two 
years from the date of being notified of service-connected 
status."  The explanation further indicates that a veteran 
may apply for a waiver of premiums if found totally disabled.

The 2004 Edition of the same handbook provides in pertinent 
part that "[a] veteran who has a service-connected 
disability but is otherwise in good health may apply to VA 
for up to $10,000 in life insurance coverage within two years 
from the date of the award of service connection."  Similar 
language concerning waiver of premiums is contained in this 
Edition.

While there is a slight difference in verbiage between the 
2000 and 2002 and 2004 editions, both editions, and more 
importantly, the 2002 and 2002 editions make it clear that an 
application for Service Disabled Veterans' Insurance must be 
filed within two years after being notified of service-
connected status.  Thus, while the Board acknowledges that 
the verbiage has changed from the 2000 and 2002 to 2004 
editions, the Board rejects the appellant's contention that 
the 2002 edition was confusing or legally inaccurate.  

With respect to the veteran's contention that he was under a 
mistaken belief that he had to be permanently and totally 
disabled prior to application for Service Disabled Veterans' 
Insurance benefits, the veteran has not stated that he relied 
to his detriment on misinformation from a Government employee 
regarding entitlement to VA benefits.  See generally, Bailey 
v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998).  Indeed, there 
is nothing in the record to indicate that VA provided the 
veteran with any false or misleading information.  Nor does 
the aforementioned booklet indicate that a total rating is 
required prior to filing for benefits.  Rather, the booklet 
indicates only that a waiver of premiums is available for 
veterans that are totally disabled.  Further, there is 
nothing to suggest that there needed to be a finding of 
permanence.  A total rating was assigned in September 2000 
and the claim was not filed within 2 years of that finding 
either.  Hence, the veteran's contention in this regard is 
unpersuasive.  

In summary, the Board finds that in the absence of a timely 
filed application for Service Disabled Veterans Insurance 
benefits, the veteran has not complied with the legal 
requirements for entitlement to such.   The Board finds 
further that this case is one in which the law is dispositive 
of the issue and that the appeal as to the issue of 
entitlement to Service Disabled Veterans Insurance benefits 
must be dismissed on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The benefit sought on appeal is 
accordingly denied.


ORDER

Eligibility for Service Disabled Veterans' Insurance under 38 
U.S.C.A. § 1922(a) is denied as timely application was not 
filed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


